Citation Nr: 1514349	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  08-18 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating for joint and muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips, manifested by undiagnosed illness, in excess of 20 percent prior to April 23, 2007 and in excess of 40 percent from April 23, 2007.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which granted service connection for joint and muscle pain and numbness, right shoulder, cervical spine; gastrointestinal disorder; headaches; fatigue; Raynaud's type symptoms (body temperature changes); anxiety disorder manifested by mood swings, lack of concentration, and memory loss, due to undiagnosed illness, with an initial rating of 20 percent, effective July 26, 2001.

The Veteran appealed the rating decision initial rating assigned, and in February 2007, the Board remanded the claim for additional development.  Following completion of the development requested in the February 2007 remand, in a September 2007 rating decision, the VA Appeals Management Center (AMC) granted separate evaluations of: 10 percent for joint and muscle pain involving the right shoulder and cervical spine, 10 percent for gastrointestinal disorder with complaints of body temperature changes (Raynaud's type symptoms) manifested by undiagnosed illness, 10 percent for headaches manifested by undiagnosed illness, and 10 percent for undifferentiated somatoform disorder and anxiety disorder with mood swings, lack of concentration, memory loss and fatigue manifested by undiagnosed illness, all effective July 26, 2001. 

The Board also notes that in the September 2007 rating decision, the AMC assigned the rating of 10 percent for joint and muscle pain involving the right shoulder and cervical spine, manifested by undiagnosed illness, under Diagnostic Code 8850-5025, effective July 26, 2001.  In a May 2008 rating decision, the RO increased the rating from 10 percent to 20 percent, effective July 26, 2001.  In August 2012, the Board again remanded the claim for additional development.  Subsequently, in a January 2013 rating decision, the AMC increased the rating for the joint and muscle pain characterized as involving the right shoulder, cervical spine, knees, ankles and hips, manifested by undiagnosed illness, to 40 percent, effective September 5, 2012.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In April 2013, the Board issued a decision that in pertinent part, (1) denied an initial rating in excess of 20 percent for joint and muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips, prior to April 23, 2007; (2) granted an initial rating of 40 percent, but no higher, for joint and muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips, from April 23, 2007; and (3) denied an initial rating in excess of 40 percent for joint and muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips, from September 5, 2012.

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) to the extent that it denied entitlement to an initial rating for joint and muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips in excess of 20 percent prior to April 23, 2007 and in excess of 40 percent from April 23, 2007.  In a September 2014 Memorandum Decision, the Court vacated these aspects of the Board's decision, and remanded them to the Board for further proceedings consistent with the Court's decision.  The case has now been returned to the Board for further appellate action.

In the September 2014 Memorandum Decision, the Court also found that the issue of entitlement to a TDIU was reasonably indicated by the evidence and that although the Board had jurisdiction to consider the claim, it failed to provide analysis of the evidence as to possible TDIU entitlement pursuant to 38 C.F.R. § 4.16.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).  The Court therefore vacated that portion of the Board's decision failing to adjudicate the issue of a TDIU and remanded the matter for further proceedings consistent with its decision.  In compliance with the Court's decision, the Board finds that the issue of entitlement to a TDIU is properly on appeal before the Board, as listed on the title page of this decision.

In May 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

In February 2015, the Veteran submitted additional evidence in support of his claims with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected joint and muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips has been evaluated under Diagnostic Codes 8850-5025.  Diagnostic Code 8850 is used for tracking purposes when rating an undiagnosed illness for a Persian Gulf War Veteran by analogy to one of the musculoskeletal disease found in VA's Rating Schedule.

The Veteran's joint and muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips is currently diagnosed as fibromyalgia.  To that effect, in an April 2007 VA treatment report, the Veteran's VA primary care physician, Victor Gordan, M.D. noted that in addition to pains in multiple joints, including shoulders, back, hips, knees, ankles, wrists and fingers, the Veteran had muscle pain all over his body, which supported a diagnosis of fibromyalgia.  Additionally, a September 2012 VA examination report noted a diagnosis of fibromyalgia, with an onset approximately in 2001.  The examiner noted that the Veteran developed generalized joint and muscular pain following return from Gulf War and no specific diagnosis was ever determined; given other accompanying symptoms, he was diagnosed with fibromyalgia, for which he remained under ongoing treatment at VA.  The examiner further noted that multiple evaluations and x-rays have never revealed any specific evidence of arthritis or other joint pathology and the Veteran's major symptom in the involved body areas and joints was pain without other limitations of joint function.

Fibromyalgia (fibrositis, primary fibromyalgia syndrome) is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2014).  Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  Under Diagnostic Code 5025, a 20 percent rating is warranted for fibromyalgia symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A maximum rating of 40 percent rating is warranted for fibromyalgia symptoms that are constant, or nearly so, and refractory to therapy.  38 C.F.R. § 4.71a, Diagnostic Code (2014).

The Veteran is claiming separate disability ratings for each distinct condition/manifestation arising from his service-connected joint and muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips.  The Court's September 2014 Memorandum Decision found that the Board failed to discuss the possible applicability of any other diagnostic codes pursuant to which a rating in excess of 40 percent could be assigned, or whether a separate rating for each afflicted joint was warranted in lieu of a single rating by analogy for fibromyalgia under Diagnostic Code 5025, in evaluating the Veteran's complaints of joint and muscle pain in his right shoulder, cervical spine, knees, ankles, and hips.

The evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").

However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes with different ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The veteran is entitled to a combined rating only where the symptomatology is distinct and separate.  Id. 

When evaluating service-connected disabilities that are associated with the Veteran's Persian Gulf service, the VA Adjudication and Procedures Manual states that the decision to rate multiple symptoms or signs of a qualifying chronic illness together as a single issue or separately as multiple issues depends on the outcome most favorable to the Veteran.  Although rating multiple manifestations under a single body system will in most cases provide the maximum benefit, VA must consider that symptoms affecting fundamentally different body systems may clearly warrant separate ratings.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section D, Topic 14, Block a (September 15, 2011). 

The evaluation of the separate body part manifestations of the Veteran's joint and muscle pain disability, as well as the assignment of the appropriate diagnostic codes, is a determination for the RO in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (noting that the Board must consider whether a Veteran is prejudiced by a lack of RO consideration of the merits of a claim or matter).  Therefore, a remand is required for the RO to determine the separate diagnostic codes applicable for the different body part manifestations of the Veteran's joint and muscle pain.  Then, the RO should determine if combining the separate ratings for the different body part manifestations of the Veteran's joint and muscle pain provides a higher rating than those currently assigned by analogy under Diagnostic Code 5025.  The RO should choose the outcome most favorable to the Veteran.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

In determining these matters, further examination regarding the symptoms and functional impairment associated with the various joints affected by the Veteran's joint and muscle pain would be helpful, including clarification regarding whether manifestations of the each afflicted joint are separate and distinct disabilities with different manifestations. 

Incidentally, the Veteran already has been assigned a separate 10 percent rating for gastrointestinal disorder with complaints of body temperature changes (undiagnosed illness); a 10 percent rating for headaches (undiagnosed illness); and a 30 percent rating for undifferentiated somatoform disorder and anxiety disorder with mood swings, lack of concentration, memory loss and fatigue manifested by undiagnosed illness associated with joint and muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips.  At present, these issues are not on appeal.

Additionally, the Veteran claims entitlement to a TDIU.  As discussed above, the issue of TDIU is part and parcel of the determination of the initial ratings for the Veteran's service-connected disability and is properly before the Board.  See Rice, 22 Vet. App. at 453-55.  Given the appeal for higher initial rating(s) for the service-connected joint and muscle pain is the subject of this remand, the claim for a TDIU is not for appellate consideration at this time, and it must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter satisfying the duty to notify provisions with respect to his claim for a TDIU, and assist the Veteran with this claim.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO/AMC.

2.  Obtain and associate with the claims file any updated records from the VA Medical Center (VAMC) in Manchester, New Hampshire dated from July 2012 to the present.  All records and/or responses received should be associated with the claims file.

3.  Schedule the Veteran for appropriate VA examination by a physician specialist to assess the current nature and severity of the Veteran's joint and muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips.  All relevant documents should be made available to and reviewed by the examiner.  An interview of the Veteran regarding his relevant medical history, a physical examination, and all tests and studies required to provide the below requested information should be performed.

The examiner should identify all current symptoms and impairments that are attributable to the service-connected joint and muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips.

The examiner must identify all affected joint regions, to include but not limited to, the right shoulder, cervical spine, knees, ankles, and hips.  The examiner must then report complete range of motion findings for the affected joints.  The examiner should assess any additional functional impairment due to weakened movement, excess fatigability, or incoordination, as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss, if feasible. 

The examiner should also provide an opinion as to whether manifestations of the each afflicted joint are separate and distinct disabilities with different manifestations.  In rendering this opinion, the examiner must specify the separate and distinct manifestations attributable to each disability.

4.  After completing the above development, and any other development deemed necessary, the RO/AMC should determine the separate diagnostic codes for the different body part manifestations of the Veteran's service-connected joint and muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips, based on the rating criteria that most accurately reflect the Veteran's symptoms.

5.  Thereafter, taking into account all of the evidence of record, readjudicate entitlement to higher initial ratings for the service-connected joint and muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips.  In particular, the RO/AMC should determine if combining the separate ratings for different body part manifestations of the Veteran's disability provides higher ratings than those currently assigned by analogy under Diagnostic Code 5025.  The RO/AMC should choose the outcome most favorable to the Veteran.

6.  Thereafter, schedule the Veteran for an examination to determine whether his service-connected disabilities result in unemployability.  Based on a review of the claims file, the examiner must provide an opinion on the impairment in occupational functioning caused solely by the Veteran's service-connected disabilities, irrespective of age and any nonservice-connected disabilities.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.

The opinion must be based on the review of the claims file, and a complete rationale must be provided for any opinions expressed.

7.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

8.  After completing the above, adjudicate the remaining issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

